  342 NLRB No. 79 
Chicago Metal Maintenance, Inc. 
and 
International 
Union of Painters and Allied Trades, Local 8AŒ
28A, AFLŒCIO.  
Case 13ŒCAŒ41748
 August 23, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint.
  Upon a charge and an 
amended charge filed by the Union on March 9 and April 

23, 2004, respectively, the General Counsel issued the 
complaint on April 28, 2004, against Chicago Metal 
Maintenance, Inc., the Respondent, alleging that it has 
violated Section 8(a)(1) and (5
) of the Act.  The Respon-
dent failed to file an answer. 
On July 12, 2004, the General Counsel filed a Motion 
for Default Judgment with the Board.  On July 14, 2004, 
the Board issued an order tr
ansferring the proceeding to 
the Board and a Notice to 
Show Cause why the motion 
should not be granted.  The Respondent filed no re-
sponse.  The allegations in the motion are therefore un-

disputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 

that unless an answer was filed within 14 days from ser-
vice of it, all the allegations in the complaint would be 
considered admitted.  Further,
 the undisputed allegations 
in the General Counsel™s motion disclose that the Re-
gion, by letter dated June 22, 2004, notified the Respon-

dent that unless an answer was received by June 29, 
2004, a motion for default judgment would be filed.
1 In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel™s motion for default judgment. 
On the entire record, the 
Board makes the following 
                                                          
 1 Copies of the charge, amended charge, and the complaint were sent 
to the Respondent by certified mail.  
All copies were returned to the 
Regional Office by the Postal Service marked ﬁunclaimed.ﬂ  The June 

22, 2004 letter, which was also sent by certified mail, was not returned.  
It is well settled that a respondent™s 
failure or refusal to accept certified 
mail or to provide for appropriate 
service cannot serve to defeat the 
purposes of the Act.  See, e.g., 
I.C.E. Electric, Inc.
, 339 NLRB No. 36, 
fn. 2 (2003), and cases cited there. 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a corporation 
with an office and place of bu
siness in Chicago, Illinois 
(the facility) has been engaged in the business of metal 
refinishing and maintenance. 
During the 12-month period preceding issuance of the 
complaint, the Respondent, in conducting its business 
operations described above, pu
rchased and received at its 
Chicago, Illinois, facility goods valued in excess of 

$50,000 directly from points outside the State of Illinois.  
We find that the Respondent is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that International Union of Painters 
and Allied Trades, Local 8A-28A, AFLŒCIO is a labor 

organization within the meaning of Section 2(5) of the 
Act. II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Frank Lawnicki held the position 
of the Respondent™s owner and president, and has been a 
supervisor of the Respondent within the meaning of Sec-

tion 2(11) of the Act and an agent of the Respondent 
within the meaning of Section 2(13) of the Act. 
The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the 
Act:  All full time and regular part time employees engaged 

in polishing, coloring, lacquering, spraying, cleaning 

and maintenance of ornamental and architectural iron, 
bronze, brass, nickel, aluminum and stainless steel, and 
metal specialty work, excluding office clerical employ-
ees, guards, and supervisors as defined in the Act. 
 Since about January 1, 1999, and at all material times, 
the Union has been the designated exclusive collective-
bargaining representative of the unit, and since then, the 

Union has been recognized as the representative by the 
Respondent.  This recognitio
n has been embodied in suc-
cessive collective-bargaining 
agreements, the most recent 
of which is effective from Ap
ril 1, 2000 to December 31, 
2003. 
At all times since January 1, 1999, based on Section 
9(a) of the Act, the Union has been the exclusive collec-
tive-bargaining representative of the unit. 
Since about September 10, 2003 and continuing there-
after, the Respondent, by Frank Lawnicki, has failed and 
refused to make required contributions on behalf of the 
unit employees to the Union™
s Health and Welfare and 
Pension Funds. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 Since about October 1, 2003, the Respondent, by 
Frank Lawnicki, changed the terms and conditions of 
employment of the unit employees by implementing a 
new health insurance plan. 
The subjects set forth above relate to wages, hours, and 
other terms and conditions of employment of the unit and 
are mandatory subjects for the purposes of collective 

bargaining. 
The Respondent engaged in the conduct described 
above without prior notice to the Union and without af-

fording the Union an opportunity to bargain with the 
Respondent with respect to this conduct. 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has failed and refused to bargain collectively with 

the exclusive collective-barg
aining representative of its 
employees within the meaning 
of Section 8(d) of the Act 
in violation of Section 8(a)(5) and (1) of the Act, and has 

thereby engaged in unfair labor practices affecting com-
merce within the meaning of Section 2(6) and (7) of the 
Act. REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent vi
olated Section 8(a)(5) and 
(1) by unilaterally failing to make required contributions 
on behalf of the unit employees to the Union™s Health 
and Welfare and Pension funds, we shall order the Re-

spondent to make all required benefit fund payments that 
have not been made since September 10, 2003, including 
any additional amounts applicable to such payments as 
set forth in 
Merryweather Optical
 Co.
, 240 NLRB 1213, 
1216 (1979).
2  We shall also order the Respondent to 
reimburse the unit employees for any expenses ensuing 
from its failure to make the required payments, as set 
forth in 
Kraft Plumbing & Heating
, 252 NLRB 891 fn.2 
(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amounts 
to be computed in accordance with 
Ogle Protection Ser-
vice, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), with interest as prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987). 
In addition, having found that the Respondent violated 
Section 8(a)(5) and (1) by unilaterally implementing a 
                                                          
 2 To the extent that an employee 
has made personal contributions to 
a benefit or other fund that have 
been accepted by the fund in lieu of 
the Respondent™s delinquent contributions during the period of the 
delinquency, the Respondent will re
imburse the employee, but the 
amount of such reimbursement will constitute a setoff to the amount 
that the Respondent otherwise owes the fund. 
new health insurance plan, we shall order the Respon-
dent, on request, to rescind this action. 
ORDER The National Labor Relations Board orders that the 
Respondent, Chicago Metal Maintenance, Inc., Chicago, 
Illinois, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 

(a) Failing and refusing to bargain collectively with In-
ternational Union of Painters and Allied Trades, Local 
8A-28A, AFLŒCIO, by unilaterally failing to make con-

tributions to the Union™s H
ealth and Welfare and Pension 
Funds on behalf of employees in the following appropri-
ate unit: 
 All full time and regular part time employees engaged 

in polishing, coloring, lacquering, spraying, cleaning 
and maintenance of ornamental and architectural iron, 
bronze, brass, nickel, aluminum and stainless steel, and 

metal specialty work, excluding office clerical employ-
ees, guards, and supervisors as defined in the Act. 
 (b) Unilaterally changing the terms and conditions of 
employment of unit employees by implementing a new 
health insurance plan. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Make all required Health and Welfare Fund and 
Pension Fund payments that have not been made since 
September 10, 2003, and reimburse unit employees for 
any expenses resulting from its unlawful failure to make 
these payments, with interest, as set forth in the remedy 
section of this decision. 
(b) On request, rescind the new health insurance plan 
implemented on October 1, 2003. 
(c) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit em-
ployees, notify and, on request, bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the employees in the unit described above. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 

under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Chicago, Illinois, copies of the attached 
 CHICAGO METAL MAINTENANCE
 3notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 13, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since September 10, 2003. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board had found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain collectively 
with International Union of 
Painters and Allied Trades, 
Local 8A-28A, AFLŒCIO, by unilaterally failing to make 
contributions to the Union™s Health and Welfare and 
Pension Funds on behalf of employees in the following 

appropriate unit: 
 All full time and regular part time employees engaged 
in polishing, coloring, lacquering, spraying, cleaning 
and maintenance of ornamental and architectural iron, 

bronze, brass, nickel, aluminum and stainless steel, and 
metal specialty work, excluding office clerical employ-
ees, guards, and supervisors as defined in the Act. 
 WE WILL NOT unilaterally change the terms and condi-
tions of employment of unit employees by implementing 

a new health insurance plan. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL make all required Health and Welfare Fund 
and Pension Fund payments that have not been made 

since September 10, 2003, and 
WE WILL 
reimburse unit 
employees for any expenses resulting from our unlawful 
failure to make these payments, with interest. 
WE WILL, on request, rescind the new health insurance 
plan implemented on October 1, 2003. 
WE WILL, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify and, on request, bargain with the 

Union as the exclusive collective-bargaining representa-
tive of the employees in the unit described above. 
 CHICAGO METAL 
MAINTENANCE, INC.   